

116 HR 4499 PCS: NIMHD Research Endowment Revitalization Act of 2020
U.S. House of Representatives
2020-11-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IICalendar No. 595116th CONGRESS2d SessionH. R. 4499IN THE SENATE OF THE UNITED STATESNovember 18, 2020Received; read twice and placed on the calendarAN ACTTo amend the Public Health Service Act to provide that the authority of the Director of the National Institute on Minority Health and Health Disparities to make certain research endowments applies with respect to both current and former centers of excellence, and for other purposes.1.Short titleThis Act may be cited as the NIMHD Research Endowment Revitalization Act of 2020.2.Research endowments at both current and former centers of excellenceParagraph (1) of section 464z–3(h) of the Public Health Service Act (42 U.S.C. 285t(h)) is amended to read as follows:(1)In generalThe Director of the Institute may carry out a program to facilitate minority health disparities research and other health disparities research by providing for research endowments—(A)at current or former centers of excellence under section 736; and(B)at current or former centers of excellence under section 464z–4..Passed the House of Representatives November 17, 2020.Cheryl L. Johnson,Clerk.November 18, 2020Received; read twice and placed on the calendar